DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/18/2021.  These drawings are acceptable.
Specification
Amendment to the specification dated 11/18/2021 are accepted.
Allowable Subject Matter
Claims 1-3, 5-10, 13, 18, 19 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Minas (US 5129232) shows vibration dampening; Diederichs (US 2012/0167598) shows a cryostat (para 2) with a refrigerator (12) and a detector (3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
February 9, 2022